DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 17 of U.S. Patent No. 8,905,421 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,905,421 B2 discloses all of the structural and functional claim limitations required and includes additional limitations.  Therefore, the examined application claims are anticipated by U.S. Patent No. 8,905,421 B2.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,445,958 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,445,958 B2 discloses all of the structural and functional claim limitations required and includes additional limitations.  Therefore, the examined application claims are anticipated by U.S. Patent No. 9,445,958 B2.
Claims 1 – 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,588,795 B2 in view of Lambert (US 4,732,402).  U.S. 10,588,795 fails to disclose the push rim is connected to the frame, the second axis of rotation extending substantially parallel to the first axis of rotation of the drive wheel, and .  
However, Lambert discloses a wheelchair (col. 2, line 14) comprising a push rim 3 [connected to a frame 1] (col. 2, lines 31-34, indirectly via arms 6 and supports 7), [having a second axis of rotation extending substantially parallel to the first axis of rotation of the drive wheel and configured to rotate relative to the frame] (fig. 2, col. 2, lines 31 – 38, wherein pair of toothed wheels 9, 10 are respectively fixed on axles of the corresponding driving wheel 2 and hand wheel 3),
[wherein the second axis of rotation of the push rim is offset from the first axis of rotation of the drive wheel in a direction orthogonal to the first axis of rotation of the drive wheel] (fig. 2, col. 2, lines 35-38).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the second rotation of axis and position as taught by Lambert to allow for an optimum positioning of the push rim for engagement by an operator thus improving overall ergonomics.
Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,695,239 B2 in view of Lambert (US 4,732,402).  U.S. 10,695,239 B2 fails to disclose the drive wheel connected to the frame; the push rim is connected to the frame, the second axis of rotation extending substantially parallel to the first axis of rotation of the drive wheel, and wherein the second axis of rotation of the push rim is offset from the first axis of rotation of the drive wheel in a direction orthogonal to the first axis of rotation of the drive wheel.  

[wherein the second axis of rotation of the push rim is offset from the first axis of rotation of the drive wheel in a direction orthogonal to the first axis of rotation of the drive wheel] (fig. 2, col. 2, lines 35-38).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the second rotation of axis and position as taught by Lambert to allow for an optimum positioning of the push rim for engagement by an operator thus improving overall ergonomics.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lambert (US 4,732,402).
For claim 1, Lambert discloses a manual wheelchair (col. 2, line 14) comprising:
a frame 1;
a drive wheel 2 [connected to the frame] (col. 2, lines 19 – 20), [having a first axis of rotation and configured to rotate relative to the frame] (col. 2, lines 31 – 34);
a push rim 3 [connected to the frame] (col. 2, lines 31-34, indirectly via arms 6 and supports 7), [having a second axis of rotation extending substantially parallel to the first axis of rotation of the drive wheel and configured to rotate relative to the frame] (fig. 2, col. 2, lines 31 – 38, wherein pair of toothed wheels 9, 10 are respectively fixed on axles of the corresponding driving wheel 2 and hand wheel 3),
[wherein the second axis of rotation of the push rim is offset from the first axis of rotation of the drive wheel in a direction orthogonal to the first axis of rotation of the drive wheel] (fig. 2, col. 2, lines 35-38); and
a transmission 8, 9, 10 [configured to transmit rotation of the push rim to rotation of the drive wheel] (col. 2, lines 16 – 17 and lines 39 – 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert (US 4,732,402) in view of Hanson (US 6,257,608 B1).
For claim 2, Lambert discloses the wheelchair further comprising a repositioning member 6, 7, 11-17 including a swing arm 6 [having a first end (end positioned approximate the toothed wheel 10) and a second end (end positioned approximate the toothed wheel 9)] (fig. 2, col. 2, line 32), [wherein the first end is coupled to the push rim and the second end is coupled to the drive wheel] (col. 2, lines 31 – 32), [wherein the repositioning member is configured to allow the push rim to be repositioned via a rotation of the repositioning member] (col. 2, lines 45 – 55, via elements 11-17) [such that the first end is rotated over a top of the drive wheel from [a position in front of the second end] (fig. 2) to [a position behind the second end to allow a user to transfer into and out of the wheelchair without having to lift over the push rim] (capable, col. 2, lines 50 – 56, wherein the repositioning member, specifically, by removing pins 13 and nut-bolt assembly 14, allows for the repositioning member to be positioned behind the second end), but does not explicitly disclose the repositioning member rotates about the first axis of rotation.
Hanson discloses a chair comprising a drive wheel 40; a push rim 38; a repositioning member 42; [wherein the repositioning member rotates about a first axis of rotation 52 of the drive wheel] (figs. 2 and 3), the repositioning member moveable between an elevated position (fig. 2) and a collapsed position (fig. 3), [wherein the repositioning member pivots relative to the axis of rotation] (figs. 2 and 3).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611